MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                              FILED
this Memorandum Decision shall not be                                          May 29 2020, 10:28 am
regarded as precedent or cited before any
                                                                                    CLERK
court except for the purpose of establishing                                    Indiana Supreme Court
                                                                                   Court of Appeals
the defense of res judicata, collateral                                              and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Talisha Griffin                                         Courtney Staton
Marion County Public Defender Agency                    Deputy Attorney General
Indianapolis, Indiana                                   Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Taylor Golder,                                          May 29, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-2938
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Peggy Ryan Hart,
Appellee-Plaintiff                                      Judge Pro Tempore
                                                        Trial Court Cause No.
                                                        49G10-1906-CM-25071



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2938 | May 29, 2020                            Page 1 of 3
[1]   Taylor Golder appeals her conviction for Class A Misdemeanor Battery,1

      arguing that the evidence is insufficient to support the conviction. Finding the

      evidence sufficient, we affirm.


[2]   On June 7, 2019, Golder and her mother, Tiffany Holifield, went to a housing

      community in Indianapolis to confront Chaney Craft, who was Golder’s former

      employer. Holifield accused Craft of calling Golder “trash” and both women

      threatened to “kick [her] ass.” Tr. Vol. II p. 31, 34. Holifield charged Craft and

      grabbed her head, gripping her braids and tearing some hair off her head. After

      Holifield tried unsuccessfully to push Craft out of a window and ultimately got

      Craft to the ground, Golder “stomp[ed]” on Craft’s chest. Id. at 35. As a result,

      Craft was sore the next day and experienced pain in her stomach and back.


[3]   On June 25, 2019, the State charged Golder with Class A misdemeanor battery.

      A bench trial was held on November 18, 2019, and the trial court found Golder

      guilty as charged, later imposing a fully suspended one-year sentence. Golder

      now appeals.


[4]   Golder argues that the evidence is insufficient to support her conviction. When

      reviewing the sufficiency of the evidence to support a conviction, we must

      consider only the probative evidence and reasonable inferences supporting the

      conviction and will neither assess witness credibility nor reweigh the evidence.

      Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We will affirm unless no



      1
          Ind. Code § 35-42-2-1(c)(1), -1(d)(1).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2938 | May 29, 2020   Page 2 of 3
      reasonable factfinder could find the elements of the crime proved beyond a

      reasonable doubt. Id.


[5]   To convict Golder of Class A misdemeanor battery, the State was required to

      prove beyond a reasonable doubt that Golder knowingly or intentionally

      touched Craft in a rude, insolent, or angry manner, resulting in bodily injury to

      Craft. I.C. § 35-42-2-1(c)(1), -1(d)(1). Bodily injury includes physical pain.

      Ind. Code § 35-31.5-2-29. Golder argues that there is insufficient evidence

      establishing that her actions caused Golder to sustain a bodily injury.


[6]   Golder concedes that Craft testified that she experienced pain and soreness as a

      result of the altercation. But Golder argues that the evidence does not

      definitively show that it was her actions—as opposed to Holifield’s—that

      caused Craft to experience pain. Craft testified that Holifield pulled hair off her

      head, causing pain to her scalp. She also testified that Golder stomped on her

      chest and that the next day she experienced pain in her stomach and back. A

      reasonable factfinder could infer that the pain in Craft’s stomach and back was

      caused by Golder stomping on her chest. Golder’s arguments to the contrary

      amount to requests that we reweigh the evidence and assess witness credibility,

      which we may not do. We find the evidence sufficient to support Golder’s

      conviction for Class A misdemeanor battery.


[7]   The judgment of the trial court is affirmed.


      Bradford, C.J., and Pyle, J., concur.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2938 | May 29, 2020   Page 3 of 3